Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Attorney Patrick Fay on Thursday, March 4, 2021.

Claims
22.	(Currently Amended) A method for dynamic integration and presentation of advertising content and media content, the method comprising:

providing, by a server computing device to a remote computing device, an interactive advertising unit comprising:

a first content layer including media content and a media player;

a second content layer including advertising content; and

an integration module configured to operate on the remote computing device to combine at the remote computing device the first and second content layers to display the media content in the media player and display the advertising content under control of the integration module running on the remote computing device, the integration module managing spatial presentation of the media content and the advertising content, , wherein the integration module is configured to operate on the remote computing device to manage the spatial presentation by positioning the advertising content over the media player to obscure the media content.

23.	(Previously Presented) The method of claim 22, further comprising receiving, by the server computing device, a request for the media content and, in response to the request, providing by the server computing device to the remote computing device the interactive advertising unit.

24.	(Previously Presented) The method of claim 22, wherein the advertising content includes static advertising content and interactive advertising content.

25.	(Previously Presented) The method of claim 22, wherein the integration module further is configured to operate on the remote computer to: receive a request for additional media content associated with the revealed advertising content; and display the additional media content within the boundaries of the playback window of the media player.

26.	(Previously Presented) The method of claim 22, wherein the integration module acts to reveal the advertising content occurs after a predetermined period of time.

27.	(Previously Presented) The method of claim 22, wherein the integration module is configured to operate on the remote computing device to reveal the advertising content in response to a user request.

28. 	(Previously Presented) The method of claim 22, wherein the integration module is configured to operate on the remote computing device to synchronize the revealed advertising content with playback of the media content.



30.	(Previously Presented) The method of claim 29, wherein integration module is configured to conceal the revealed advertising content in response to a user request.

31.	(Previously Presented) The method of claim 29, wherein the integration module is configured to reveal the advertising content without user input.

32.	(Cancelled)

33.	(Currently Amended) A method for dynamic integration and presentation of advertising content and media content, the method comprising:

providing, by a server computing device to a remote computing device, an interactive advertising unit comprising:

a first content layer including media content and a media player;

a second content layer including advertising content; and

an integration module configured to operate on the remote computing device to combine at the remote computing device the first and second content layers to display the media content in the media player and display the advertising content under control of the integration module running on the remote computing device, the integration module managing spatial presentation of the media content and the advertising content, synchronizing the temporal presentation and controlling a presentation priority of the media content and the advertising content 

34.	(Previously Presented) The method of claim 22, wherein the integration module is configured to operate on the remote computing device to reveal the advertising content by displaying an animation.

35.	(Previously Presented) The method of claim 22, wherein the integration module is configured to operate on the remote computing device to extend a display area of the media content to a widescreen format.

36.	(Previously Presented) The method of claim 24, wherein the static content and the interactive content are related according to one of genre, theme, advertised product and subject matter.

37.	(Previously Presented) The method of claim 24, wherein the interactive content includes one of arcade games, puzzle games, trivia games, content rating applications, interactive virtual objects representative of a functionality of an advertised product, chat windows and product catalogs.

38.	(Previously Presented) The method of claim 22, wherein the integration module is further configured operate on the remote computing device to receive input based on a user action.

39.	(Previously Presented) The method of claim 24, wherein at least one of the static content and the interactive content includes a graphical representation of one of an advertised product and an advertised service.

40.	(Previously Presented) The method of claim 22, wherein the integration module is configured to operate on the remote computing device to transmit commands from 

41.	(Currently Amended) A system for dynamic integration and presentation of advertising content and media content, the system comprising:

	a server computing device configured to generate an interactive advertising unit comprising:

a first content layer including media content and a media player;
	
a second content layer including advertising content; and

an integration module configured to operate on the remote computing device to combine, at the remote computing device the media content and the advertising content, the integration module operating on the remote computing device to display the media content in the media player and reveal the advertising content and manage a spatial presentation of the media content and the advertising content, synchronize a temporal presentation and control a presentation priority of the media content and the advertising content, wherein the integration module is configured to operate on the remote computing device to manage the spatial presentation by positioning the advertising content over the media player to obscure the media content; and

transmit the interactive advertising unit to the remote computing device.

42.	(Currently Amended) A non-transitory computer program product, tangibly embodied in a computer readable storage medium, for dynamic integration and 

		generate an interactive advertising unit comprising:

a first content layer including media content and a media player;

a second content layer including the advertising content; and

an integration module configured to operate on a remote computing device to combine at the remote computing device the media content and the advertising content and display the media content in the media player, the integration module being further configured to manage a spatial presentation of the media content and the advertising content, synchronize a temporal presentation and control a presentation priority of the media content and the advertising content, wherein the integration module is configured to operate on the remote computing device to manage the spatial presentation by positioning the advertising content in proximity to the media player to display the requested media content unobscured,; and

transmit the interactive advertising unit to the remote computing device.

Reasons for Allowance
The application 16833652 is a continuation of application 15415096 now U.S. Patent #10650418. The instant application 16833652 contains allowable subject matter.  
Allowable Subject Matter
Claims 22-31, 33-42 are allowed. Regarding the 103 rejection, the prior art references most closely resembling Applicant’s claimed invention are Gonzalez (20070005795). As per independent claim 22, the prior art of record Gonzalez discloses:
A method for dynamic integration and presentation of advertising content and media content, the method comprising:
providing, by a server computing device to a remote computing device, an interactive advertising unit comprising:
a first content layer including media content and a media player (par 434, 435);
a second content layer including advertising content (par 393, 434, 435, 444);
The combination of references does not teach:
an integration module configured to operate on the remote computing device to combine at the remote computing device the first and second content layers to display the media content in the media player and display the advertising content under control of the integration module running on the remote computing device, the integration module managing spatial presentation of the media content and the advertising content, synchronizing the temporal presentation and controlling a presentation priority of the media content and the advertising content, wherein the integration module is configured to operate on the remote computing device to manage the spatial presentation by positioning the advertising content over the media player to obscure the media content.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.